Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, line 2, after “synthetic”, before “and”, delete “resin” and insert "clay".
(2) In claim 1, line 8, after “the”, before “contains”, delete “organically-modified synthetic clay” and insert "organically-modifying agent".
(3) In claim 6, line 1, after “A”, before “protective film”, insert "method of making a".
(4) In claim 6, line 1, after “film”, before “comprises”, delete “which” and insert "on a surface of a base material or of a coating layer on the base material, said method".
(5) In claim 6, line 1, after “comprises”, before “the”, insert “coating”.
(6) In claim 6, line 2, after “claim 1”, before “, and”, delete “coated on a surface of a base material or of a coating layer” and insert “on the surface”.
(7) In claim 6, line 2, after “and”, before “said”, insert "evaporating".
(8) In claim 6, line 3, after “solvent”, before “therefrom”, delete “having been evaporated”.

(10) In claim 7, line 2, after “film”, before “is”, delete “according to claim 6”.
(11) In claim 8, line 1, after “The”, before “according”, delete “protective film” and insert "method".
(12) In claim 8, line 2, after “film”, before “is”, delete “according to claim 6”.
(13) In claim 9, line 1, after “A”, before “reinforced”, insert "method of making a".
(14) In claim 9, line 1, after “layer”, before “comprising”, insert ", said method comprises coating the coating agent according to claim 1 on".
(15) In claim 9 lines 1-3, after “layer”, before “.”, delete “coated on a surface of a base material; and the protective film according to claim 6 coated on a surface of the coating layer” and insert ", and evaporating the organic solvent therefrom".
(16) In claim 10, line 1, after “The”, before “according”, delete “reinforced coating layer” and insert "method".
(17) In claim 11, line 1, after “A”, before “product”, insert "method of making a".
(18) In claim 11, line 1, after “comprising”, before “reinforced”, delete “the” and insert "a".
(19) In claim 11, line 2, after “product”, before “.”, insert ", said method comprises coating the coating agent according to claim 1 on a coating layer coated on the surface, and evaporating the organic solvent therefrom".
(20) In claim 12, line 1, after “The”, before “according”, delete “product” and insert "method".
(21) In claim 12, line 1, after “material”, before “at”, delete “is” and insert "comprises".

(23) In claim 13, line 1, after “The”, before “according”, delete “product” and insert "method".
(24) In claim 14, line 1, after “The”, before “according”, delete “product” and insert "method".
(25) In claim 15, line 1, after “The”, before “according”, delete “product” and insert "method".
(26) In claim 15, line 1, after “wherein”, before “a”, insert "after 100 cycles of washing the product with a detergent in a dishwasher, the product has".
(27) In claim 15, line 2-3, after “ΔE*ab”, before “1.6”, delete “between before and after 100 cycles of washing with a detergent in a dishwasher is” and insert "of".
(28) In claim 15, line 3, after “less”, before “.”, insert "from the color of the product before the 100 cycles of washing".
(29) In claim 16, line 1, after “The”, before “according”, delete “product” and insert "method".
(30) In claim 16, lines 1-2, after “wherein”, before “after”, delete “a color difference ΔE*ab between before and”.
(31) In claim 16, line 2, after “after”, before “1”, insert "exposing the product to".
(32) In claim 16, line 3, after “µW/cm2”, before “1.6”, delete “is” and insert ", the product has a color difference ΔE*ab of".(33) In claim 16, line 3, after “less”, before “.”, insert "from the color of the product before the exposure".

(35) In claim 17, line 9, after “the”, before “resin”, delete “synthetic”.
(36) In claim 17, line 11, after “the”, before “resin”, delete “synthetic”.
(37) In claim 18, line 3, after “the”, before “resin”, delete “synthetic”.
(38) In claim 18, line 5, after “the”, before “resin”, delete “synthetic”.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Suzannah Sundby on 02/12/21.

It is noted that claims 6-16 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Fukuda et al. (U.S. Patent No. 2013/0258481) and Roddy (US 2011/0143066) for the following reasons:
Fukuda et al. teaches a coating agent containing an organically-modified synthetic clay formed from a clay and an organically-modifying agent, a resin and an organic solvent, wherein the organic solvent is in the range of 20 to 90% by weight and resin is in the range of from 60 to 99% by weight, and the organic solvent contains two or more selected from the group consisting of toluene, xylene, ethyl acetate, chlorobenzene, butyl acetate, and methyl isobutyl ketone.
However, Fukuda et al. fails to teach a synthetic clay as now required in claim 1. Fukuda et al. further fails to teach wherein the organically-modified synthetic clay contains polyoxypropylene methyl diethyl ammonium as required in claim 1.
Roddy teaches a barrier layer, i.e. coating agent, comprising resin, clay, including synthetic mica, containing polyoxypropylene methyl diethyl ammonium.
However, Roddy fails to teach organic solvent as required in claim 1.
Upon updating the searches, the present claims are also allowable over the closest prior art Takashi et al. (JP 2008088321) and Aylward et al. (US 6,832,037) for the following reasons:
Takashi et al. teaches a composition for a film used in food packaging, i.e. a coating agent containing an organically-modified synthetic clay formed from a synthetic clay and an organically-modifying agent of polyoxypropylene methyl diethyl ammonium, a resin, and an organic solvent.
However, Takashi et al. fails to teach wherein the organic solvent contains two or more of those listed as required in claim 1.
Aylward et al. teaches a cladding layer, i.e. a coating agent containing an organically-modified synthetic clay formed from a synthetic clay and an organically-modifying agent including ammonium, a resin, and an organic solvent.
However, Aylward et al. fails to teach the specific type of ammonium and the specific types and amount of organic solvent as required in claim 1.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is allowable. Claims 6-16 (now amended), previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Groups I-IV, as set forth in the Office action mailed on 02/21/20, is hereby withdrawn and claims 6-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 6-16 include all the limitations of allowable product claim 1, it is noted that present claims 6-16 are allowable over the cited prior art for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787